Name: Commission Regulation (EC) No 1221/94 of 27 May 1994 re- etablishing the levying of the customs duties applicable to products falling within CN code 2817 00 00 originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  iron, steel and other metal industries;  chemistry
 Date Published: nan

 31 . 5. 94 Official Journal of the European Communities No L 136/3 COMMISSION REGULATION (EC) No 1221/94 of 27 May 1994 re-etablishing the levying of the customs duties applicable to products falling within CN code 2817 00 00 originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 (') applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries, extended for 1994 by Regulation (EC) No 3668/93 of 20 December 1993 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90 , customs duties on certain products originating in each of the countries of territories listed in Annex III are totally suspended from 1 January 1994 to 30 June 1994, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary country, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the product of the combined nomenclature code and origin indicated in the table below, the reference base is fixed at the levels indicated in that table : CN code Origin Reference base (ECU) 2817 00 00 China 334 000 Whereas that reference base was reached on 28 February 1994 by charges of imports into the Community of the products in question originating in China ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties must be reintroduced for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 3 June 1994, the levying of customs duties, suspended from 1 January 1994 to 30 June 1994 in pursuance of Council Regulation (EEC) No 3831 /90 shall be reintroduced on imports into the Community of the products indicated in the table below : CN code Description Origin 2817 00 00 Zinc oxide ; zinc peroxide China (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22. No L 136/4 Official Journal of the European Communities 31 . 5 . 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1994. For the Commission Christiane SCRIVENER Member of the Commission